Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 02/08/2021 is acknowledged. Claims 13,16 and 17 have been canceled.
2)	Claims 1-12,14 and 15 are allowed.
The cited references disclose in general a magnetic tape having two reading elements disposed in an adjacent state to each other read the data by the linear scanning method, however, none of them specific teaching a magnetic tape reading device includes an acquisition unit that acquires information on linearity of a servo pattern to be recorded on a servo band of a magnetic tape, a reading element unit in which at least two reading elements each of which reads data from a specific track region included in the magnetic tape are disposed, a servo reading element that reads the servo pattern, a control unit that performs control of positioning the reading element unit, a derivation unit that derives a deviation amount, and an extraction unit that extracts data recorded on the reading target track by performing a waveform equalization process on each reading result for the reading elements in accordance with the deviation amount. These feature, as recited in the independent claim(s), are not found or suggested in the prior art of record.
TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
February 10, 2021